I concur in the opinion of Mr. Justice Gary for the following reasons: The relations between the carrier and passenger is contractural. The carrier being a party to the contract, is clothed with great authority in saying when and upon what terms he will enter into the relation of carrier of passengers. For instance, the carrier has the authority to say to the public before this relation shall exist between us, you must provide yourself with a ticket, and until this requirement has been complied with by the would-be passenger, the carrier would have the right to refuse him admittance upon its cars. The exercise of such power would simply be the enforcement of a reasonable rule and regulation. In the case at bar, however, we find no such rule or regulation. We find the carrier permitting the public to board its trains as passengers either with or without a ticket. In this case clearly the relation of carrier and passenger existed at the time the plaintiff tendered to the conductor of defendant's train the full fare provided by statute. And when the conductor of such train exacted from the passenger any sum in excess of the maximum fare provided by statute, he exceeded his authority; for the reason that he was exacting of the passenger more than the statute authorized. What, then, was the passenger's right? It was to pay or tender to the agent of the defendant the maximum charge fixed by the statute and be transported to his destination. *Page 272